Citation Nr: 1111531	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  08-09 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

1.  Entitlement to an effective date earlier than July 12, 2005, for the award of service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than July 12, 2005, for the award of a total disability rating for individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

The Veteran had active service from December 1976 to August 1977.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The issue of an earlier effective date for the award of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The date of claim of service connection for PTSD is December 21, 2001, but the date of entitlement is, at the earliest, March 21, 2003, when the Veteran provided sufficient information based on which the stressor could be corroborated.  


CONCLUSION OF LAW

The criteria for an effective date of March 21, 2003, for the award of service connection for a PTSD are met.  38 U.S.C.A. §§ 5107, 5110 (West. 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The appellant was notified that his claim was awarded with an effective date of July 12, 2005.  She was provided notice how to appeal that decision, and she did so.  She was provided a letter in January 2008 that advised her of the applicable law and criteria required for an earlier effective date, and she demonstrated actual knowledge of what was required to substantiate a higher rating in her statements in support of her appeal.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate her claim, and as such, that she had a meaningful opportunity to participate in the adjudication of her claim such that the essential fairness of the adjudication was not affected.  

Earlier Effective Date

In December 2001, the Veteran filed a claim of service connection for PTSD.  In conjunction with this claim, she submitted statements indicating that a murder occurred approximately the Sunday after July 4, 1977, near a friend's duplex.  She reported that she was subsequently provided Valium by a service medical professional.  In a January 2003 letter, the RO informed the Veteran that more specific information was needed.  Specifically, the RO requested the name of the murder victim, the address of the duplex in which the event occurred, the Veteran's address at the time of the murder, and the date and location of the treating service medical professional.  The RO then denied the claim in a May 2003 rating decision, informing the Veteran that although the evidence included a diagnosis of PTSD, the evidence was insufficient to verify the Veteran's stressor and confirm a link to service.  

A March 2003 statement from the Veteran was subsequently associated with the file.  In this statement, the Veteran reported that the victim's name was Elsie and that the San Antonio Police Department was the investigating unit.  She also reported that she was living on base at the time of the murder, that she received psychiatric treatment one to three weeks after the murder, and that she was provided Valium and treatment every two to three days from then until discharge, and she requested that VA obtain treatment records from local VA medical facilities.  Additional statements were received in April and May 2004, which the VA treated as a claim to reopen.  In these statements, the Veteran indicated that the murder happened in May, June, or July 1977.  She also reported that she had tried to contact the local newspaper and the police department but they were unable to conduct a search without a more specific date.  The RO obtained VA and private treatment records.  In an October 2004 rating decision, the RO continued the previous denial of service connection for PTSD.  

In December 2004, the RO received a statement from the Veteran in which she requested that the RO talk to a doctor at the Vet Center, who had diagnosed her with PTSD in 2000.  In January 2005, the Veteran submitted another statement, in which she indicated her dislike of the RO personnel, and a VA Form 21-4142 which listed the names of five medical professionals who had treated her for PTSD from 1990 to 2005.  She indicated that four of the medical professionals practiced at VA medical facilities and one treated her at a Veterans Center in 2000.  It appears that all the records were already of record except the 2000 Veteran Center record, which the Veteran had indicated documented a diagnosis of PTSD, and the VA treatment records dating after July 9, 2004, when the VA treatment records were last printed and associated with the claims file.  In June 2005, the RO issued another RD, confirming and continuing the previous denial of PTSD.  

On July 12, 2005, the RO received copy of the notification letter associated with the June 2005 rating decision.  In April 2006, the Veteran submitted copies of newspaper articles and a police report verifying that the Veteran had discovered a murder victim on July 31, 1977.  In May 2006, she submitted additional evidence, including a copy of her Vet Center records, dating from 2000 to 2006.  In September 2006, a VA examination was conducted, which confirmed the diagnosis of PTSD.  Service connection for PTSD was then granted, effective July 12, 2005.  See October 2006 rating decision.  The Veteran contends that an earlier effective date is warranted.     

The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(b).  The effective date of service connection based on a reopened claim is the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).  A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  

VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date.  Id. at 200.

The Board notes that the initial December 2001 claim was denied in an unappealed March 2003 decision and that subsequent claims to reopen were denied in unappealed rating decisions in October 2004 and June 2005.  The provisions of 38 C.F.R. § 3.156(b) state that new and material evidence received prior to the expiration of the appeal period is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period, however.  In this case, new and material evidence was received prior to the expiration of the appeal period for the March 2003, October 2004, and June 2005 decisions.  Thus, the Board finds that the claim essentially remained on appeal and that December 14, 2001, is the proper date of claim.  

As noted above, for claims received more than one year after separation, the effective date of the award of service connection should be either the date after claim or the date entitlement arose, whichever is later.  Thus, the Board must now determine the date entitlement arose.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., under the criteria of Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)]; a link, established by medical evidence, between the veteran's current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  Where the claimed stressor is not related to combat, to include experience in a combat zone, the veteran's lay statements, by themselves, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other credible evidence which corroborates the stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such corroborating evidence cannot consist solely of after- the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

After review of the evidence, the Board finds the earliest possible date of entitlement is March 21, 2003, the date of receipt of the March 2003 statement from the Veteran that provided VA initial notice of the name of the murder victim and the investigating unit and informed VA that the she had spoken with the police department at the scene of the crime.  The Board acknowledges that the Veteran did not provide an exact location of the crime in the May 2003 statement or in any previous statement.  The Veteran did indicate that the murder occurred within the purview of the San Antonio Police Department, however, and after consideration of the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence provided as of the March 2003 statement, specifically the name of the police department and the first name of the victim, was such that VA could have corroborated the stressor at that time.  The Board acknowledges that the stressor occurred prior to the date of claim as did diagnoses of PTSD.  Service connection for PTSD requires more than a diagnosis and the existence of a stressor, however; it also requires that the Veteran provide sufficient information based on which the stressor can be corroborated.  In this case, corroboration was not possible prior to May 21, 2003, because, prior to that date, VA did not know who to contact or what to request because the Veteran had not provided information as to who investigated the crime, where the crime occurred, or who the victim was, and the service records did not provide any corroborative findings or histories.  Thus, the Board finds an effective date of March 21 2003, but no earlier, is warranted for the award of service connection for PTSD.  


ORDER

An effective date of March 21, 2003, for the award of service connection for PTSD is granted.  

REMAND

In light of the foregoing decision which grants an earlier effective date for the award of service connection for PTSD, the claim of entitlement to an earlier effective date for the award of TDIU must be remanded for adjudication.  

After the earlier effective date for the award of service connection for PTSD has been implemented, readjudicate the claim of entitlement to an earlier effective date for the award of TDIU.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


